Citation Nr: 0325185	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-08 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's rib resection residuals, currently evaluated as 50 
percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's arrested far-advanced pulmonary tuberculosis, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's partially collapsed lung residuals, currently 
evaluated as 30 percent disabling.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
increased disability evaluations for the veteran's rib 
resection residuals, arrested far-advanced pulmonary 
tuberculosis, and partially collapsed lung residuals.  In 
September 2001, the RO denied a total rating for compensation 
purposes based on individual unemployability.  The veteran 
has been represented throughout this appeal by the American 
Legion.  


REMAND

In reviewing the claims file, the Board initially observes 
that the veteran has not apparently been informed of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
recently invalidated the regulations which empowered the 
Board to both issue written notification of the VCAA to 
veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  

The report of a March 2001 Department of Veterans Affairs 
(VA) examination for compensation purposes notes that the 
veteran received ongoing treatment at the Birmingham, 
Alabama, VA Medical Center up until approximately September 
2000.  Clinical documentation of the cited treatment is not 
of record.  In reviewing a similar factual scenario, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

At the March 2002 hearing before a VA hearing officer, the 
veteran testified that he has incurred chronic neck and left 
shoulder disabilities secondary to his service-connected rib 
resection residuals.  The veteran's entitlement to service 
connection for a cervical spine disorder and a left shoulder 
disorder has not been adjudicated.  The issues are 
inextricably intertwined with the certified issue of the 
veteran's entitlement to a total rating for compensation 
purposes based on individual unemployability given that 
determinations as to total ratings under 38 C.F.R. § 4.16 
(2003) require an accurate assessment of the industrial and 
functional impairment associated with all of the veteran's 
service-connected disabilities.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  Accordingly, this 
case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then request that 
copies of all available VA clinical 
documentation pertaining to treatment of 
the veteran at the Birmingham, Alabama, 
VA Medical Center be forwarded for 
incorporation into the record.  

3.  The RO should then adjudicate 
the veteran's entitlement to 
service connection for both a 
cervical spine disorder and a left 
shoulder disorder.  The veteran and 
his accredited representative are 
to be informed in writing of the 
decision and his appellate rights.  
The issues are not on appeal unless 
there is a notice of disagreement 
and a substantive appeal as to each 
of the issues.  

4.  The RO should then readjudicate the 
veteran's entitlement to both increased 
evaluations for his rib resection 
residuals, arrested far-advanced 
pulmonary tuberculosis, and partially 
collapsed lung residuals and a total 
rating for compensation purposes based on 
individual unemployability.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on his claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


